DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 21,23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foshan et al (CN 205267825 supplied by applicant translation PTO).
Foshan discloses for claim 1: 1. (Currently Amended) An electric pressure cooker (abstract)comprising: a cooker body 2 comprising an outer pot 2; an inner pot 1 removably receivable within the outer pot(fig 3); a lid 3 assembly for covering the cooker body(fig 3); and, wherein the outer pot comprises a plurality of cooker teeth 23, the lid assembly comprises a plurality of lid teeth 32 corresponding with the cooker teeth(¶41), and the cooker teeth and the lid teeth are constructed and arranged to lockingly engage with each other upon a rotation of the lid assembly into a closed position relative to the cooker body (¶¶41,46,47 detachably,54,67 locking); wherein the cooker body comprises a pair of cooker handles (fig 1,3 show pairs of handles 21, on opposite sides,¶¶9,10,19-carrying handle,27,47 upper part  of side wall of outer pot protrudes outward -forms a handle for outer pot accommodating handle 11, handle 11(112,111))extending outwardly from a sidewall of the cooker body(fig 1,2,3), the cooker handles comprise a handgrip portion (protrusion of groove 21, recess 31, counterpart of handgrip for 11(111,112))for lifting or moving the cooker body(¶19 carrying handle), and a pair of sidewalls extending upwardly from opposing sides of the handgrip portion(groove 21,23 to nest handle 11 has side walls fig 3,4,5), the handgrip portion and the pair of sidewalls forming a receiving groove in 21,23(under 112, fig 3,4,5) open at an outer end thereof (¶¶49,50,55,56 in the translation with fig 3,4,5 shows nesting); wherein the inner pot comprises an inner pot body1 and a pair of inner pot handles (11,fig 1,3,4,5)connected to the inner pot body(11,fig 1,3,4,5), the inner pot handles being constructed and arranged to be received between the sidewalls within the receiving grooves(11,fig 1,3,4,5, ¶14,¶¶49,50,55,56); wherein the handgrip portion extends from the cooker body to at least substantially align with the inner pot handle or beyond the inner pot handle(¶¶10,12); and wherein the inner pot handle is spaced apart from the handgrip portion 112 in a vertical direction so as to define a gap between the inner pot handle and the handgrip portion for allowing fingers of a user to be received therein through the open outer end of the receiving groove (¶¶18,19 gap,47,fig 1,2,  ¶¶49,50,55,56 in the translation with fig 5).

    PNG
    media_image1.png
    192
    136
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    774
    501
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    275
    197
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    686
    553
    media_image4.png
    Greyscale


2. (Previously presented) The electric pressure cooker of claim 1, wherein the vertical gap (¶¶18,19 gap)between the inner pot handle and the handgrip portion has a width of about 10mm to about 13mm(¶¶49, grasping portion 112 higher,50 user can easily grasp,51,14,56 user operation of taking and placing inner pot easier). These are the dimensions of fingers used to grasp the inner pot easier as taught in Foshan. Alternatively, recitations are a design feature as recited in Foshan.

3. (Previously presented) The electric pressure cooker of claim 1, wherein: the handgrip portion comprises a slope portion for ease of handling by hand; a gap (¶¶18,19 gap)between a distal end of the slope portion and the inner pot handle is about 11.5mm to about 12.5mm; and a gap (¶¶18,19 gap)between a proximal end of the slope portion and the inner pot handle is about10.5mm to about 11.5mm. (¶¶49, grasping portion 112 higher,50 user can easily grasp,51,14,56 user operation of taking and placing inner pot easier). These are the dimensions of fingers used to grasp the inner pot easier as taught in Foshan. 112 is a design with 11 for ease of use and grasp ¶50 and fig 2,4 shows slope portion like applicant’s 1501. Alternatively, recitations are a design feature as recited in Foshan.

4. (Currently Amended) The electric pressure cooker of claim 1, wherein: the handgrip portion is flat in shape(fig 2,4); and the gap (¶¶18,19 gap)between the inner pot handle and the handgrip portion has a width of about 10mm to about 13mm(¶¶49, grasping portion 112 higher,50 user can easily grasp,51,14,56 user operation of taking and placing inner pot easier). These are the dimensions of fingers used to grasp the inner pot easier as taught in Foshan. Alternatively, recitations are a design feature as recited in Foshan.
6. (Previously presented) The electric pressure cooker of claim 1, wherein: the inner pot handle comprises a connecting member 111 fastened to the inner pot body, and a heat insulation member (¶¶ 21,22,56,58,59,fig 2 coating for 111,112 and layer behind 111)coupled to the connecting member(fig 2,3,4,¶59 connecting portion 111), the heat insulation member is assembled to or integrally formed with the connecting member(¶¶56-59) (fig 2,3,4); and the heat insulation member is disposed outside of the outer pot(fig 2, ¶ 49-50,56-59).

7. (Currently Amended) The electric pressure cooker of claim 6, wherein: the cooker body comprises a base(fig 1 bottom), an outer shell 2 mounted to the base, and a cover element 3 covering at least a portion of the outer shell(fig 1); the outer pot is mounted to the base, the outer shell and the cover element(fig 1); and the cooker handles are disposed on the cover element(fig 1,2).
8. (Previously presented) The electric pressure cooker of claim 6, wherein the heat insulation member comprises: an upwardly concaved recess portion (fig 2, in cross section 21,23,31 are shaped as applicant’s 251 fig 10) disposed on a bottom wall of the heat insulation member(¶¶ 21,22,56,58,59,fig 2 coating for 111,112 and layer behind 111); the recess portion having such a tapering shape that a center portion of the recess portion has a larger depth relative to the bottom wall of the heat insulation member than a peripheral portion of the recess portion(¶¶ 9,10 match handle, accommodate handle, 50,51,56 user to grasp with finger grouped together having varied depth) ; and wherein the tapering shape is formed to be substantially similar to a shape of a fingertip so as to allow easy access by hand(¶¶49, grasping portion 112 higher,50 user can easily grasp,51,14,56 user operation of taking and placing inner pot easier). These are the dimensions of fingers used to grasp the inner pot easier as taught in Foshan. Alternatively, recitations are a design feature as recited in Foshan.
21. (New) The electric pressure cooker of claim 1, wherein the outer pot comprises a cavity for receiving the inner pot therein, and a pair of recess portions in communication with the cavity; and, the inner pot handles are constructed and arranged to extend through the recess portions(fig 1,2,3).
23. (New) The electric pressure cooker of claim 21, wherein the inner pot handles are accessible by the user when the lid assembly is in the closed position relative to the cooker body ( ¶¶49,50,55,56 in the translation with fig 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9,11-17, 20,22,24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Foshan et al (CN 205267825 supplied by applicant translation PTO) in view of Foshan et al (CN 205267826 supplied by applicant translation PTO) and Qi (CN 206183012 translation PTO).

Foshan ‘825 discloses for claim 9 except where emphasized: 9. (Previously presented) The electric pressure cooker of claim 6, wherein: the connecting member (fig 2,3,4,¶59 connecting portion 111)comprises a first attachment portion (fig 2,111,112,layer next to 1 and  attached to pot 1)for attaching to the inner pot body(fig 2), a connecting portion substantially laterally or horizontally extending from the first attachment portion 112, and a second attachment portion 112 extending from the connecting portion(fig 2); the connecting portion comprises an upper portion disposed in proximity to the inner pot body and a lower portion disposed in proximity to the heat insulation member; the upper portion is constructed and arranged to provide clearance room for the outer pot or accommodate the structure thereof(fig 2,¶¶46,54,60,65,66, cover 3 accommodated); and the lower portion is constructed and arranged to provide clearance room for the lid assembly or accommodate the structure thereof(fig 2, cover 3 accommodated).
The claim differs in the design of the connecting portion, shaped to be upper and lower like applicant’ 2410, 2411.
Foshan ‘826 teaches in fig 2 the design shape with upper and lower portions(page 6):
                                  
    PNG
    media_image5.png
    464
    499
    media_image5.png
    Greyscale


Qi teaches a groove 3 , if such feature is being claimed, formed from an attached handle having for example 3 bends so that the outer pot rests therein with its handle providing vertical space for gripping with fingers, page 2-3 of translation, fig :

    PNG
    media_image6.png
    433
    484
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    597
    496
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    745
    737
    media_image8.png
    Greyscale


The advantage is structural integrity and safety.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting member of Foshan ‘825 by shaping the connecting member to have upper and lower portions as taught by Foshan ‘826 or Qi for structural integrity and safety and accommodate cover 3.
11. (Previously presented) The electric pressure cooker of claim 9, wherein the second attachment portion is constructed and arranged to extend from the connecting portion in an upward direction so that the heat insulation member is disposed at an elevated position, thereby allowing the receiving groove of the cooker handle to be constructed with a shallower depth(¶¶18,19 gap,47,111 and 112 insulated and extend in an upward direction, fig 1,2).

12. (Currently Amended) An electric pressure cooker comprising: a cooker body comprising an outer pot; an inner pot removably receivable within the outer pot; and, a lid assembly for covering the cooker body; wherein the outer pot comprises a plurality of cooker teeth (23,¶¶ 30,54) the lid assembly comprises a plurality of lid teeth (fig 3,5)corresponding with the cooker teeth(fig 3,5), and the cooker teeth and the lid teeth are constructed and arranged to lockingly engage with each other upon a rotation of the lid assembly into a closed position relative to the cooker body(¶¶41,46,47 detachably,54,67 locking); wherein the cooker body comprises a pair of cooker handles (fig 1,3 show pairs of handles 21,on opposite sides,¶¶9,10,19-carrying handle,27,47 upper part  of side wall of outer pot protrudes outward -forms a handle for outer pot accommodating handle 11, handle 11(112,111))extending outwardly from a sidewall of the cooker body(fig 1,2,3), the cooker handles comprise a handgrip portion (protrusion of groove 21, recess 31, counterpart of handgrip for 11(111,112)for lifting or moving the cooker body, and a pair of sidewalls extending upwardly from opposing sides of the handgrip portion, the handgrip portion and the pair of sidewalls forming a receiving groove open at an outer end thereof for allowing fingers of a user to be inserted through the open outer end( ¶¶49,50,55,56 in the translation with fig 3,4,5); wherein the inner pot comprises an inner pot body and a pair of inner pot handles connected to the inner pot body, the inner pot handles being constructed and arranged to be received between the sidewalls within the receiving grooves; wherein the handgrip portion extends from the cooker body to at least substantially align with the inner pot handle or beyond the inner pot handle; and wherein each of inner pot handles comprises a metal (implicit)connecting member and a heat insulation member coupled to the metal connecting member(coating ¶¶57-59), the metal connecting member comprising a first attachment portion, an upper connection, a lower connection and a second attachment portion connected in turn, the first attachment portion extending substantially vertically and being attached to a side wall of the inner pot body, the upper connection extending substantially horizontally from a lower end of the first attachment portion to provide clearance room for the outer pot, the lower connection being bended from the upper connection to provide clearance room for the lid assembly, the second attachment portion being disposed in a horizontal surface higher than the lower connection and being covered by the heat insulation member. See the rejection of claims 1, 9.

13. (Previously presented) The electric pressure cooker of claim 12, wherein the second attachment portion is integrally formed with the heat insulation member(¶49), and wherein the heat insulation member is disposed outside of the outer pot(¶¶57,58),.

14. (Currently Amended) The electric pressure cooker of claim 13, wherein the inner pot handle is spaced apart from the handgrip portion in a vertical direction so as to define a gap between the inner pot handle and the handgrip portion for allowing fingers of the user to be received therein(¶49,50). See the rejection of claims 12,13,8.

15. (Previously presented) The electric pressure cooker of claim 14, wherein the vertical gap between the inner pot handle and the handgrip portion has a width of about 10mm to about 13mm. See the rejection of claims 12,14,2.

16. (Previously presented) The electric pressure cooker of claim 14, wherein: the handgrip portion comprises a slope portion for ease of handling by hand; a gap between a distal end of the slope portion and the inner pot handle is about 11.5mmto about 12.5mm; and a gap between a proximal end of the slope portion and the inner pot handle is about10.5mm to about 11.5mm. See the rejection of claims 12,14,3.

17. (Currently Amended) The electric pressure cooker of claim 14, wherein the handgrip portion is substantially flat in shape, and the gap between the inner pot handle and the handgrip portion has a width of about 10mm to about 13mm. See the rejection of claims 12,14,13,4.

20. (Currently Amended) The electric pressure cooker of claim 14, wherein: the cooker body comprises a base, an outer shell mounted to the base, and a cover element covering at least a portion of the outer shell; the outer pot is mounted to the base, the outer shell and the cover element; and the cooker handles are disposed on the cover element. See the rejection of claims 12,7.

22. (New) The electric pressure cooker of claim 14, wherein the outer pot comprises a cavity for receiving the inner pot therein, and a pair of recess portion in communication with the cavity; and, the inner pot handles are constructed and arranged to extend through the recess portions(fig 1,2,3).
24. (New) The electric pressure cooker of claim 22, wherein the inner pot handles are accessible by the user when the lid assembly is in the closed position relative to the cooker body ( ¶¶49,50,55,56 in the translation with fig 5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al (US 6705209) shows nested pairs of handles for pressure cookers with inner and outer pots in at least fig 3: 
                                             
    PNG
    media_image9.png
    357
    416
    media_image9.png
    Greyscale
.

Response to Arguments
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. ¶¶49,50,55,56 in the translation with fig 5 teach contrary to the remarks:
[0049]
303 As shown in FIG. 2 and FIG. 4, in the above technical solution, optionally, the handle 11 includes an integrally formed grip portion 112 and a connecting portion 111, and the connecting portion 111 is connected to the outer side of the inner pot 1. The walls are fixedly connected, and when the inner pot 1 is installed in the outer pot 2, the gripping portion 112 is higher than the upper portion of the outer pot 2 or flush with the upper portion of the outer pot 2.
[0050]
311 In this solution, the gripping portion 112 is higher than the upper portion of the outer pot 2 or is flush with the upper portion of the outer pot 2, which reflects the rationality of the design and ensures that when the inner pot 1 is located in the outer pot 2, the user can also easily grasp it. The handle 11 is convenient for the user to take and place the inner pot 1.
[0055]
v3 As shown in FIG. 2 and FIG. 5, in any of the above technical solutions, optionally, the upper groove wall of the accommodating groove 21 is formed to protrude outward to form a first hollow groove 23, and the grasping portion 112 There is a gap with the groove wall of the first hollow groove 23.
[0056]
x49 In this solution, the upper part of the accommodating tank 21 is provided with a first space avoiding groove 23, and the first space avoiding groove 23 allows a gap between the handle 11 and the side wall of the outer pot 2 to ensure that when the inner pot 1 is located in the outer pot 2, The user can grasp the handle 11 more easily, so that the user's operation of taking and placing the inner pot 1 is easier and more comfortable.

There is a gap for fingers to grasp the handle for the inner pot easily. 
Qi et al (CN 206183012)  teaches similarly:
 BASIC-ABSTRACT:

NOVELTY - The utility model claims a cooker and an electric pressure cooker. the boiler comprises a main body (1) and outer circumference of the handle (2) of the main body (1), a handle (2) between the periphery of the main body (1) to form a mounting groove (3). The boiler of the utility model can solve the electric pressure cooker handle in the prior art need to excavate notch on the outer pot caused by the structure strength is reduced.

There were no remarks drawn to secondary reference CN 203647077 to Li showing handles 11,21,31 including a recess.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761